Citation Nr: 1539682	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from February 1977 to April 1977, from April 1978 to July 1978, and from June 13, 1981 to June 27, 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript has been associated with the record.  Subsequent to the hearing, the Veteran submitted additional evidence in support his claim, namely private treatment records dated through August 2015.  This submission was accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

As a final preliminary matter, the Board notes that additional evidence was added to the record after the issuance of the April 2013 statement of the case, to include VA treatment records dated through April 2014.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the newly associated document such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issues of entitlement to service connection for a right knee condition secondary to a service-connected lumbar spine disorder and a cervical spine condition as secondary to a service-connected lumbar spine disorder were raised by the Veteran in a June 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  The issue of entitlement to a temporary total rating for convalescence following lumbar spine surgery was also raised by the Veteran in a September 2015 VA Form 21-526EZ.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from a common etiology or a single accident are considered one disability.  38 C.F.R.     § 4.16(a).

In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 
 
With respect to the claim for a TDIU, the Veteran provided detailed testimony during his June 2015 hearing regarding the impact of his service-connected disabilities on his past employment as well as his employment history.  A June 2011 VA audiologist found that the Veteran's tinnitus was not a barrier to his employment while a June 2011 VA examiner found that the Veteran's lumbar degenerative disc disease was stable and that electromyography (EMG) testing did not support a chronic radiculopathy of the lumbar spine; no further information was provided.  The Board also notes that the Veteran had undergone surgery to his lumbar spine in July 2014 and August 2015 and the current functional impact of his service connected disabilities is not clear from the record.  Therefore, a current Social and Industrial Survey addressing the functional impact of the Veteran's service connected disabilities his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In addition, the Board notes that the Veteran currently does not have the combined disability rating required for a TDIU.  However, where a Veteran does not meet the statutory percentage requirements detailed in 38 C.F.R. § 4.16(a), but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation Service.  38 C.F.R. § 4.16(b).   If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director for adjudication. Bowling v. Principi, 15 Vet. App. 1 (2001).  On remand, the AOJ should consider whether such referral was warranted.

The Veteran, during his June 2015 hearing, testified that he had been denied Social Security Administration (SSA) disability benefits in December 2006.  The basis of such application is not clear from the record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

During his June 2015 hearing, the Veteran testified that he had received VA Vocational Rehabilitation services and a February 2010 letter from VA Vocational Rehabilitation services indicates that action had been stopped on the Veteran's claim.  However, no other Vocational Rehabilitation records are contained in the record. As such, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeal.

Due to the length of time which will elapse on remand, updated VA treatment records dated from April 2014 to the present should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from dated from April 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).   

2.  Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).  

3.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include degenerative disc disease of the lumbar spine at L5-S1, right lower extremity radiculopathy, left lower extremity radiculopathy and tinnitus, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which currently include degenerative disc disease of the lumbar spine at L5-S1, right lower extremity radiculopathy, left lower extremity radiculopathy and tinnitus on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

4.  After completion of the above development, determine whether TDIU is warranted under 38 C.F.R. § 4.16.  A specific and thorough determination should be made as to whether referral to the Director of the Compensation Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), if appropriate. 

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, specifically to include consideration of all of the evidence added to the record since the April 2013 statement of the case.  If referral of this matter to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted, a complete and detailed explanation shall be provided.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




